Citation Nr: 1105854	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

For the period from August 1, 1993, through January 31, 2006, 
entitlement to a waiver of recovery of overpayment of VA 
compensation benefits in the amount of $15,142.00 (U.S. Dollars). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active service from September 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Houston, Texas, and a 
decision by a Committee on Waivers and Compromises (Committee).

In May 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In a March 1990 letter, VA advised the Veteran that his 
disability compensation award had been amended to include 
additional benefits for his spouse and dependent children.  

2.  The overpayment in question was created by the Veteran's 
failure to promptly report his 1993 divorce, despite having been 
advised numerous times to immediately report any change in the 
status or number of dependents and that an overpayment would 
likely result from failure to report such information.

3.  The evidence reflects that the overpayment in question was 
due to bad faith by the Veteran.


CONCLUSION OF LAW

For the period from August 1, 1993, through January 31, 2006, 
waiver of recovery of the overpayment of VA compensation benefits 
in the amount of $15,142.00 is statutorily precluded.  38 
U.S.C.A. § 5302(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements on 
the part of VA in the adjudication of certain claims, are not 
applicable to requests for waiver of recovery of overpayments.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132 (2002).

Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(b) 
(2010).

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the obligor 
and the Government. In making this determination, consideration 
will be given to the following elements, which are not intended 
to be all-inclusive:  (1) The fault of the debtor, (2) balancing 
of faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment of 
the debtor, and, (6) whether the debtor changed positions to his 
detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that a 
Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to prevail.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Background and Analysis

According to a February 1971 rating decision, the RO granted 
service connection for a left knee disability.  In an October 
1973 rating decision, the Veteran was awarded a 100 percent 
temporary rating due to convalescence, and a 20 percent 
disability rating, thereafter, and increased to 30 percent in a 
June 1974 rating decision.  In a September 1987 rating decision, 
the RO decreased the rating for left knee disability to 20 
percent, and granted service connection for posttraumatic stress 
disorder (PTSD).  After awarding a temporary 100 percent rating 
for PTSD, the RO granted a 10 percent rating, effective December 
1, 1986.

In March 1990, the Veteran was sent an award letter from VA.  In 
that letter, the Veteran was advised that his award included 
additional benefits for his spouse and children.  The RO 
indicated that the Veteran must notify VA of any change in the 
number or status of his dependents and failure to promptly notify 
VA of a dependency change will result in creation of an 
overpayment.

According to a January 1992 award letter, VA indicated that there 
was a change in the Veteran's award, which was based on an 
additional allowance for his spouse and children.
Award letters dated in September 1993 and October 1996 advised 
the Veteran of an amendment of his disability compensation. The 
letters indicated that the Veteran must notify VA immediately if 
there is any change in the number or status of his dependents.  
It was also noted that failure to promptly notify the VA of a 
dependency change will result in the creation of an overpayment 
in his account.

In September 1997, VA received from the Veteran VA Form 21-0538, 
Status of Dependents Questionnaire, in which he verified that he 
was still married with three dependent children.

Thereafter, February 1999 and August 1999 letters advised the 
Veteran to notify VA right away should there be any change in the 
number or status of his dependents.

Received in August 2005 was another VA Form 21-0538, in which the 
Veteran indicated that he was not married.

In a September 2005 letter, VA advised the Veteran that it 
proposed to reduce his monthly benefit payments because of the 
termination of his marriage.

In November 2005, the Veteran submitted a divorce decree, which 
indicated that his marriage to his spouse was terminated in July 
1993.  

In a February 2006 letter, VA notified the Veteran that it 
planned to withhold his benefits in the amount of the 
overpayment.  

In a March 2006 letter, VA indicated that the balance of the debt 
owed was 
$15, 142.00.  

The Board notes that the Veteran is not challenging the validity 
of the debt.  Thus, the issue in this case is limited to the 
request for a waiver for the period from August 1, 1993, through 
January 31, 2006.

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where any 
one of the following elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.

After a careful review of the record, the Board finds that the 
Veteran's failure to timely and accurately report the change in 
the status and number of his dependents constitutes bad faith.  
Significantly, VA informed the Veteran on numerous occasions 
since 1990 of the crucial need to report any change in the status 
or number of his dependents.  As indicated, the Veteran did not 
report to VA his 1993 divorce.  Thereafter, in September 1997, 
the Veteran specifically checked the box on the Status of 
Dependents Questionnaire indicating that he was still married and 
wrote down the names and addresses of his alleged dependent 
children.  That action clearly demonstrates bad faith because at 
that time, he had been divorced for approximately four years.  He 
was clearly in possession of the requested information, but chose 
to withhold it.  The Board also notes that the Veteran had been 
advised in numerous letters that failure to report a change in 
dependent status could result in an overpayment.  Thus, taken as 
a whole, the Veteran's failure to report his change in the number 
of dependents was undertaken with knowledge of the likely 
consequences, a larger award, and such failure resulted in a loss 
to the Government - VA compensation benefits being paid to the 
Veteran to which he was not entitled.

It was not until 2005, approximately 12 years after his divorce, 
that the Veteran advised VA of his change in marital and 
dependent status.  Had he chosen to provide the information 
earlier, he could have prevented or at least minimized the debt.  

Despite the Veteran's earlier financial status reports showing a 
sufficient amount of money remaining after paying his monthly 
expenses, the Board acknowledges the representative's argument 
advanced in January 2010 to the effect that the Veteran is 
currently experiencing financial hardship.  Notwithstanding, 
because the Board finds that the Veteran's failure to report his 
change in dependent status constitutes bad faith, further 
consideration of his request for waiver of an overpayment is 
precluded.  See 38 U.S.C.A. § 5302(c) ("The recovery of any 
payment or the collection of any indebtedness (or any interest 
thereon) may not be waived under this section if, in the 
Secretary's opinion, there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation or bad 
faith on the part of the person . . . .").  

Consequently, the Veteran's request for waiver of recovery of an 
overpayment calculated in the amount $15, 142.00 for the period 
from August 1, 1993, through January 31, 2006, must be denied.


ORDER

For the period from August 1, 1993, through January 31, 2006, 
waiver of recovery of an overpayment of VA compensation benefits 
calculated in the amount of $15,142.00 is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


